DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I comprising the epoxy-containing resin and carbon fibers, claims 1-16, in the reply filed on May 27, 2021 is acknowledged.  The traversal is on the ground(s) that no undue burden would be imposed on the Office to search all the claimed subject matter.  This is not found persuasive because contrary to Applicant’s contention, the search fields for the groups are not co-extensive. The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies).  Moreover, Applicant has not submitted evidence or identified such evidence now of record showing the inventions to be obvious variants or clearly admitted on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The requirement is still deemed proper and is therefore made FINAL.
Claims 17-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 27, 2021.
Claim Rejections - 35 USC § 112
Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  That is, the compressive preload recitation is redundant to that set forth in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 7, 10-14 and 16 are rejected under 35 U.S.C. 102(a1) and (a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. 2016/0221223 (Pratte).
Pratte discloses a cured composite material (meets Applicant’s composite material) comprising a multi-ply laid-down fiber-reinforced thermoplastic prepreg (meets Applicant’s prepreg ply stack) with a continuous surface layer of polyaryletherketone thermoplastic polymer coating adhered to at least one of its surfaces (meets Applicant’s thermoplastic film coating) (e.g., abstract, [0025-0028], [0057], [0090], [0113-0114], Figures 2A and 3, claims).  
Pratte exemplifies (Examples 4-7) cured composite materials comprising an 8 ply fiber-reinforced thermoplastic composite (meets Applicant’s prepreg ply stack) that  are surface-coated with a thermoplastic polyetherketone (PEK) or polyetherketoneketone (PEKK) film (meets Applicant’s thermoplastic film coating). Inasmuch as Pratte’s polyaryletherketones appear to be the same as Applicant’s polyether ketones per claim 2, it is reasonably believed that Pratte’s polyaryletherketone film coatings inherently have the same coefficient of thermal expansion and compressive preload because the properties are intrinsically linked to the chemical identity and formulation of a composition. “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under both 35 U.S.C. 102 and 103 is appropriate (MPEP 2112). The onus is shifted to Applicant to establish that the presently claimed product per claims 1-3 is not the same as or obvious from that set forth by Pratte.
As to claim 4, Pratte’s fiber-reinforced thermoplastic composites comprise a resin component and a fiber component (e.g., [0007], [0084-0085]).
	As to claims 7 and 10-12, Pratte’s similarly-constituted thermoplastic film would  

be expected to comprise the same properties.

	As to claims 13, 14 and 16, Pratte’s composite materials have application in the “aircraft/aerospace industries among others” (e.g., [0032], [0093]).
	Pratte anticipates the above-rejected claims in that it is reasonably believed that the similarly-constituted composite materials obtained by coating a thermoplastic polyether ketone film onto the surface of the multi-ply prepreg inherently meets all the claimed limitations.  In the alternative, it would have been within the purview of Pratte’s inventive disclosure, and obvious to one having ordinary skill in the art, to produce a composite material by coating a thermoplastic polyether ketone onto the surface of a multi-ply prepreg with the reasonable expectation of success.
Claim Rejections - 35 USC § 103
Claims 5, 6, 8, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0110633 (Pratte), described hereinabove, in view of U.S. 2011/0009528 (Tomioka).
In essence, Pratte differs from claims 5, 6, 8 and 9 in not setting forth a working example directed to a fiber-reinforced composite comprising an epoxy resin.  Pratte, however, discloses that, due to their tackiness, it is preferred to use fiber-reinforced thermosetting composites in aerospace components [0010-0011].  To the extent Tomioka discloses that thermosetting resins, e.g.,  epoxy resins, have improved thermal resistance and mechanical properties, as compared to thermoplastic resins, in the production of prepregs suitable for aircrafts (e.g., [004-0005], [0119], it would have been obvious to one having ordinary skill in the art to use an epoxy resin for making Pratte’s fiber-reinforced thermosetting composites for  aerospace applications, for its expected additive effect and with the reasonable expectation of success.  It is well established that the selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness, Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.  
Further as to claim 6, Pratte similarly discloses carbon fibers, aramide fibers, glass fibers (e.g., [0085]).  
As to claims 8 and 9, inasmuch as Tomioka discloses the presently claimed epoxy resins are suitable for making prepregs (e.g., [0060-0064], examples), it would have been within the purview of one having ordinary skill in the art to use the presently 
As to claim 15, Pratte’s disclosure to “aircraft/aerospace industries among others” implicitly suggests the presently claimed vehicle products.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-21 of U.S. Patent No. 10,512,935. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are directed to similarly-constituted co-curable composite materials that would necessarily lead to cured products.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA L. WOODWARD/Primary Examiner, Art Unit 1765